USCA11 Case: 21-10635     Date Filed: 07/28/2021   Page: 1 of 5



                                                     [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-10635
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:16-cr-00154-WTM-CLR-1



UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                  versus


TERIN MOSS,


                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (July 28, 2021)
          USCA11 Case: 21-10635      Date Filed: 07/28/2021    Page: 2 of 5



Before WILSON, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Terin Moss, a federal prisoner proceeding pro se, appeals the district court’s

denial of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

After careful consideration, we affirm.

                                          I.

      Moss is serving a term of incarceration that began in 2017. In late 2020,

Moss filed the instant pro se § 3582(c)(1)(A) motion for a sentence reduction,

seeking relief due to the COVID-19 pandemic. He argued that, due to his medical

conditions (including obesity), he had a high risk of contracting and dying from the

virus while in custody of the Bureau of Prisons. In response, the government

agreed that Moss’s obesity qualified as an “extraordinary and compelling” reason

for purposes of § 3582(c)(1)(A) and U.S.S.G. § 1B1.13, application note 1(a)(ii)(I).

The government nonetheless urged the district court to deny Moss’s motion, citing

the sentencing factors set forth in 18 U.S.C. § 3553(a). The district court denied

Moss’s motion, agreeing with the government’s analysis.

      This is Moss’s appeal.

                                          II.

      We review a district court’s denial of a § 3582(c)(1)(A) motion based on the

§ 3553(a) factors for an abuse of discretion. United States v. Harris, 989 F.3d 908,


                                          2
          USCA11 Case: 21-10635         Date Filed: 07/28/2021    Page: 3 of 5



911 (11th Cir. 2021). Abuse of discretion review “means that the district court had

a range of choice” and that we “cannot reverse just because we might have come to

a different conclusion.” Id. at 912 (internal quotation marks omitted). However, a

district court abuses its discretion if it applies an incorrect legal standard, follows

improper procedures in making the determination, or makes clearly erroneous

factual findings. United States v. Barrington, 648 F.3d 1178, 1194 (11th Cir.

2011). We liberally construe pro se filings. Jones v. Fla. Parole Comm’n,

787 F.3d 1105, 1107 (11th Cir. 2015).

                                           III.

      Moss argues that the district court did not adequately consider the risk of the

COVID-19 pandemic, his health risks, the fact that his offense of conviction was

nonviolent, and his rehabilitation when it denied his motion. Under our deferential

standard of review, however, we can discern no abuse of discretion.

      Section 3582(c)(1)(A) provides that a district court “may reduce the term of

imprisonment” of a person “after considering the factors set forth in section

3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i); see

United States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021) (requiring a district

court to consider “all applicable” § 3553(a) factors when it grants or denies a

motion for compassionate release). Here, the district court agreed with the


                                            3
          USCA11 Case: 21-10635        Date Filed: 07/28/2021    Page: 4 of 5



government that Moss’s obesity was an extraordinary and compelling reason for

relief. The only issue in this appeal, then, is whether the district court abused its

discretion in declining to grant Moss a reduction in his sentence based on the

§ 3553(a) factors.

      Under § 3553(a), a district court’s sentence must be sufficient, but not

greater than necessary, to achieve the goals of sentencing, which include:

reflecting the seriousness of the offense, promoting respect for the law, providing

just punishment, deterring future criminal conduct, protecting the public, and

providing the defendant with any needed training or treatment. 18 U.S.C.

§ 3553(a). Section 3553(a) also requires district courts to consider the nature and

circumstances of the offense, the defendant’s history and characteristics, the kinds

of sentences available, the Sentencing Guidelines, any pertinent policy statement,

the need to avoid disparate sentences, and the need to provide restitution to any

victims. Id.

      “The weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court.” United States v. Croteau, 819 F.3d 1293,

1309 (11th Cir. 2016). A district court abuses its discretion when it fails to afford

consideration to relevant factors that were due significant weight, gives significant

weight to an improper or irrelevant factor, or commits a clear error of judgment in




                                           4
            USCA11 Case: 21-10635           Date Filed: 07/28/2021       Page: 5 of 5



considering the proper factors. United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc).

       The district court did not abuse its considerable discretion by denying

Moss’s motion because it adequately considered the 18 U.S.C. § 3553(a) factors,

including the seriousness of Moss’s offense and the need to promote respect for the

law, provide just punishment, and afford adequate deterrence. Moss argues that

the district court failed to afford sufficient weight to his medical condition, his

rehabilitation while incarcerated, and the fact that he is serving prison time for a

nonviolent offense. Essentially, Moss asks us to reweigh the § 3553(a) factors, and

we cannot do so under the applicable standard of review.1

       AFFIRMED.




       1
          We recently vacated Moss’s conviction and remanded for resentencing on the ground
that one of his prior convictions did not qualify as an Armed Career Criminal Act predicate
offense. See United States v. Moss, 920 F.3d 752 (11th Cir. 2019), reinstated after prior
vacatur, 2021 WL 3087754 (11th Cir. 2021) (en banc). Our decision that the district court was
within its discretion on the record before it to deny Moss a reduction in his sentence should not
in any way be construed as an expression of our view on an appropriate sentence for Moss on
remand.
                                                 5